Exhibit 10.30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT NO. 2

TO

SUPPLY AGREEMENT

This Amendment No. 2 (the “Amendment No. 2”) to that certain supply agreement
between Intersect ENT, Inc. (“Customer”), a Delaware corporation having offices
at 1555 Adams Drive, Menlo Park, California 94025, and Stephen Gould Corporation
(“Supplier”), a New Jersey corporation having offices at 45541 Northport Loop
West, Fremont, CA 94538, with an effective date of November 14, 2013, as amended
by Amendment No. 1 on October 7, 2015 (the supply agreement together with its
Amendment No. 1, the “Agreement”), is made as of August 17, 2016 (the “Amendment
No. 2 Effective Date”). Unless otherwise defined herein, capitalized terms used
in this Amendment No. 2 have the meanings ascribed to them in the Agreement.

RECITALS

WHEREAS, the parties hereto desire to amend the Agreement in accordance with
this Amendment No. 2.

NOW, THEREFORE, Customer and Supplier hereby agree as follows:

1. EXHIBIT A “PRODUCTS/PRICE LIST” is deleted in its entirety and replaced with
the following:

 

Part number and Name

   Price per Unit  

[*]

     [* ] 

2. Governing Law. Any claim, dispute, or controversy of whatever nature arising
out of or relating to this Amendment No. 2 shall be governed by and construed
under the laws of the State of California, without giving effect to any choice
of law principles that would require the application of the laws of a different
state or country.

3. Continued Effectiveness of the Agreement. Except as set forth in this
Amendment No. 2, the provisions of the Agreement are not amended or modified in
any way and continue in full force and effect in accordance with their terms and
conditions.

4. Amendment. This Amendment No. 2 may be amended only upon the written consent
of the parties hereto.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment No. 2 may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any signature page delivered
electronically or by facsimile (including, without limitation, transmission by
.pdf or other fixed image form) will be binding to the same extent as an
original signature page.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 2
on the Amendment No. 2 Effective Date.

 

INTERSECT ENT, INC.      STEPHEN GOULD CORPORATION By:  

/s/ Rich Kaufman

     By:  

/s/ Vance Garland

Name:  

Rich Kaufman

     Name:  

Vance Garland

Title:  

Chief Operating Officer

     Title:  

Project Director

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 2 -